UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 333-85850 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, North Carolina 28203 (Address of principal executive offices) (Zip code) Steven Scrugs 1031 South Caldwell Street, Suite 200 Charlotte, North Carolina 28203 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street Suite 1700 Columbus, Ohio 43215 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: July 1, 2012 – June 30, 2013 Item 1. Proxy Voting Record QRSVX American Safety Insurance Holdings LTD Ticker Symbol: ASI CUSIP G02995101 Record Date: 05/21/2012 Meeting Date: 07/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt Elect Birdwell FOR ISSUER FOR WITH Elect Groot FOR ISSUER FOR WITH 2 Approve the company's executive compensation FOR ISSUER FOR WITH 3 Approve material terms of performance goals under the company's 2007 incentive stock plan FOR ISSUER FOR WITH 4 Approve appointment of BDO USA LLP as independent registered public accountants to serve until the conclusion of the next annual general meeting and to authorize the audit committee to set their remuneration FOR ISSUER FOR WITH Alliant Techsystems Inc Ticker Symbol: ATK CUSIP Record Date: 06/11/2012 Meeting Date: 08/07/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Decyk, Deyoung, Faga, Fogleman, Foley, Krekel, Maine, Martinez, Ronald, Van Dyke FOR ALL ISSUER FOR ALL WITH 2 Advisory vote on exec compensation AGAINST ISSUER FOR AGAINST 3 Approval of Alliant Techsystem Inc 2005 stock incentive plan, as amended and restated FOR ISSUER FOR WITH 4 Ratify appt of independent registered public accountant FOR ISSUER FOR WITH Cubic Corporation Ticker Symbol: CUB CUSIP Record Date: 03/04/2013 Meeting Date: 04/16/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Zable, Blakley, Boyle, Guiles, Sullivan, Warner FOR ALL ISSUER FOR ALL WITH 2 Confirm Ernst & Young LLP as independent public accountants for FY 2013 FOR ISSUER FOR WITH 3 Approve executive compensation FOR ISSUER FOR WITH Darling International Inc Ticker Symbol: DAR CUSIP Record Date: 03/11/2013 Meeting Date: 05/07/2013 Proposal # Proposal Vote Author MRV Vs Mgmt Elect Stuewe FOR ISSUER FOR WITH Elect Albrecht AGAINST ISSUER FOR AGAINST Elect Ewing AGAINST ISSUER FOR AGAINST Elect Macaluso FOR ISSUER FOR WITH Elect March AGAINST ISSUER FOR AGAINST Elect Rescoe AGAINST ISSUER FOR AGAINST Elect Urbut FOR ISSUER FOR WITH 2 Ratify selection of KPMG LLP as independent registered public accounting firm for FY 2013 FOR ISSUER FOR WITH 3 Approve named executive officer compensation AGAINST ISSUER FOR AGAINST Delta Apparel Inc Ticker Symbol: DLA CUSIP Record Date: 09/14/2012 Meeting Date: 11/08/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Cochran, Cortez, Gatewood, Gogue, Humphreys, Peterson, Rudy, Staton FOR ALL ISSUER FOR ALL WITH 2 advisory vote on exec compensation FOR ISSUER FOR WITH Digimarc Corporation Ticker Symbol: DMRC CUSIP 25381B101 Record Date: 03/06/2013 Meeting Date: 04/30/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Davis, Miller, Richardson, Smith, Whitney FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of KPMG LLP as ind reg public acctg firm for 2013 FOR ISSUER FOR WITH Vaalco Energy Inc Ticker Symbol: EGY CUSIP 91851C201 Record Date: 04/08/2013 Meeting Date: 06/05/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect nominees as proposed FOR ISSUER FOR WITH 2 Ratify appointment of Deloitte & Touche FOR ISSUER FOR WITH 3 Approve Executive officer compensation FOR ISSUER FOR WITH Horace Mann Educators Corporation Ticker Symbol: HMN CUSIP Record Date: 03/26/2013 Meeting Date: 05/22/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Futrell FOR ISSUER FOR WITH 1B Elect Hasenmiller FOR ISSUER FOR WITH 1C Elect Heckman FOR ISSUER FOR WITH Elect Heckman 1D Elect Helow FOR ISSUER FOR WITH 1E Elect McClure FOR ISSUER FOR WITH 1F Elect Shaeen FOR ISSUER FOR WITH 1G Elect Steinbecker FOR ISSUER FOR WITH 1H Elect Stricker FOR ISSUER FOR WITH 1I Elect Wright FOR ISSUER FOR WITH 2 Approve Named Executive Officers' Compensation FOR ISSUER FOR WITH 3 Ratify appointment of KPMG FOR ISSUER FOR WITH Hill Top Holdings Inc Ticker Symbol: HTH CUSIP Record Date: 04/09/2013 Meeting Date: 06/12/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect nominees as described FOR ISSUER FOR WITH 1 Approve issuance of Hilltop Holdings Inc common stock to Plainscapital Corp shareholders in connection with merger FOR ISSUER FOR WITH 2 Approve Executive Compensation FOR ISSUER FOR WITH 2 Approve and adopt 2012 equity incentive plan FOR ISSUER FOR WITH 3 Approve and adopt 2012 annual incentive plan FOR ISSUER FOR WITH 3 Ratify appointment of PWC FOR ISSUER FOR WITH 4 Approve adjournment of special mtg to solicit addtl proxies FOR ISSUER FOR WITH Hurco Companies Inc Ticker Symbol: HURC CUSIP Record Date: 01/09/2013 Meeting Date: 03/14/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Cruickshank, Doar, James, Mazza, Niner, Porter, Sivanesan, Strackbein FOR ALL ISSUER FOR ALL WITH 2 Vote on exec comp FOR ISSUER FOR WITH 3 Re-approval of 2008 equity incentive plan FOR ISSUER FOR WITH 4 Appointment of Ernst & Young LLP as ind reg public acctg firm for FY ending 10/31/13 FOR ISSUER FOR WITH Imation Corp Ticker Symbol: IMN CUSIP 45245A107 Record Date: 03/11/2013 Meeting Date: 05/08/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Bunting Jr FOR ISSUER FOR WITH 1B Elect Laperch FOR ISSUER FOR WITH 2 Approval of amendments to the 2011 stock incentive plan FOR ISSUER FOR WITH 3 Ratify appointment of Pricewaterhousecoopers as ind reg public accounting firm for fiscal 2013 FOR ISSUER FOR WITH Janus Capital Group Inc Ticker Symbol: JNS CUSIP 47102X105 Record Date: 03/01/2013 Meeting Date: 04/25/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Armour AGAINST ISSUER FOR AGAINST 1b Elect Cox AGAINST ISSUER FOR AGAINST 1c Elect Fredericks FOR ISSUER FOR WITH 1d Elect Gatzek FOR ISSUER FOR WITH 1e Elect Inagaki FOR ISSUER FOR WITH 1f Elect Kochard AGAINST ISSUER FOR AGAINST 1g Elect Weil FOR ISSUER FOR WITH 2 Ratify appointment of Deloitte and Touche LLP as independent auditor for FY 2013 FOR ISSUER FOR WITH 3 Approve executive officers' compensation AGAINST ISSUER FOR AGAINST 4 Approve 2013 management incentive compensation plan FOR ISSUER FOR WITH K-Swiss Inc Ticker Symbol: KSWS CUSIP Record Date: 03/02/2013 Meeting Date: 04/26/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Adopt and approve agreement and plan of merger dated Jan 16,2013 as it may be amended from time to time, among E Land World Limited, Ian Acquisitions Sub, Inc and K-Swiss Inc, all as more fully described in the proxy statement FOR ISSUER FOR WITH 2 Approve certain comp arrangements for K-Swiss inc's named executive officers in connection with the merger contemplated by the agreement and plan of merger FOR ISSUER FOR WITH 3 Approve adjournment or postponement of special meeting if necessary or appropriate to solicit additional proxies if there are insufficient votes at time of special meeting to adopt and approve agreement and plan of merger or if a quorum is not present at special meeting FOR ISSUER FOR WITH Meredith Corp Ticker Symbol: MDP CUSIP Record Date: 09/06/2012 Meeting Date: 11/07/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Craigie, Henry, Johnson, Berg FOR ALL ISSUER FOR ALL WITH 2 Approve exec comp program for named exec officers FOR ISSUER FOR WITH 3 Approve amendment to employee stock purchase plan of 2002 authorizing addtl 500,000 shares for issuance and sale to employees FOR ISSUER FOR WITH 4 Ratify appt of KPMG LLP as ind reg public acctg firm for year end June 30, 2013 FOR ISSUER FOR WITH MGE Energy Inc Ticker Symbol: MGEE CUSIP 55277P104 Record Date: 03/14/2013 Meeting Date: 05/21/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Directors Hastings, Possin, and Bugher for terms expiring in 2016 FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of PricewaterhouseCoopers LLP for fiscal year 2013 FOR ISSUER FOR WITH New Jersey Resources Corp Ticker Symbol: NJR CUSIP Record Date: 11/27/2012 Meeting Date: 01/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Codey, Downes, Evans, Koeppe, Taylor FOR ALL ISSUER FOR ALL WITH 2 Approve non-binding advisory resolution approving comp of named exec officers FOR ISSUER FOR WITH 3 Ratify appt of Deloitte & Touche LLP as ind reg public acctg firm for FY ending 9/30/13 FOR ISSUER FOR WITH Owens & Minor Inc Ticker Symbol: OMI CUSIP Record Date: 03/05/2013 Meeting Date: 04/26/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Fogg, Gerdelman, Lewis, Marsh, Moore, Rogers, Sledd, Smith, Whittemore FOR ALL ISSUER FOR ALL WITH 2 Ratify KPMG LLP as registered public accounting firm for 2013 FOR ISSUER FOR WITH 3 Vote on executive compensation AGAINST ISSUER FOR AGAINST Oshkosh Corp Ticker Symbol: OSK CUSIP Record Date: 11/30/2012 Meeting Date: 01/29/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Donnelly, Grebe, Hamilton, Hempel, Kenne, Mosling, Newlin, Omtvedt, Palmer, Shiely, Sim, Szews, Wallace FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of Deloitte & Touche LLP as ind auditor for FY 2013 FOR ISSUER FOR WITH 3 Approve comp of named exec officers FOR ISSUER FOR WITH 4 Consideration of a shareholder proposal, if properly presented AGAINST SHAREHOLDER AGAINST WITH Park Electrochemical Corp Ticker Symbol: PKE CUSIP Record Date: 06/01/2012 Meeting Date: 07/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect directors Blanchfield, Frank, Groehl, Shore, Warshaw FOR ISSUER FOR WITH 2 Approve the 2012 fiscal year executive compensation FOR ISSUER FOR WITH 3 Ratify appointment of Grant Thornton as company's ind registered public accounting firm for fiscal year ending march 3, 2013 FOR ISSUER FOR WITH Plantronics Inc Ticker Symbol: PLT CUSIP Record Date: 06/12/2012 Meeting Date: 08/10/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Tseu FOR ISSUER FOR WITH 1b Elect Kannappan FOR ISSUER FOR WITH 1c Elect Dexheimer FOR ISSUER FOR WITH 1d Elect Hagerty FOR ISSUER FOR WITH 1e Elect Hammann FOR ISSUER FOR WITH 1f Elect Hart FOR ISSUER FOR WITH 1g Elect Mohr FOR ISSUER FOR WITH 2 Approve amendments to 2003 stock plan including incr of 1,000,000 shares of common stock issuable and elimination of expiration of plan FOR ISSUER FOR WITH 3 Amend to 2002 employee stock purchase plan including increase of 300,000 shares of common stock issuable and elimination of exp date of plan FOR ISSUER FOR WITH 4 Appoint PricewaterhouseCoopers LLP as ind reg pub acctg firm FOR ISSUER FOR WITH 5 Advisory vote to approve compensation of named exec officers AGAINST ISSUER FOR AGAINST Piedmont Natural Gas Company Inc Ticker Symbol: PNY CUSIP Record Date: 01/02/2013 Meeting Date: 03/06/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Jones, McElreath, Skains, Wright FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of Deloitte & Touche LLP as ind reg public acctg firm for FY 2013 FOR ISSUER FOR WITH 3 Vote to approve named exec officer comp AGAINST ISSUER FOR AGAINST RLI Corp Ticker Symbol: RLI CUSIP Record Date: 03/04/2013 Meeting Date: 05/02/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Ahlmann, Allen, Baily, Graham, Lenrow, Linke, McPheeters, Michael, Stone, Viets FOR ALL ISSUER FOR ALL WITH 2 Approve appointment of KPMG llp as the company's ind reg public accounting firm FOR ISSUER FOR WITH 3 Approve the advisory resolution on executive comp FOR ISSUER FOR WITH Radioshack Corp Ticker Symbol: RSH CUSIP Record Date: 03/21/2013 Meeting Date: 05/16/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Abernathy FOR ISSUER FOR WITH 1B Elect Belatti FOR ISSUER FOR WITH 1C Elect Dobson FOR ISSUER FOR WITH 1D Elect Feehan FOR ISSUER FOR WITH 1E Elect Lockhart FOR ISSUER FOR WITH 1F Elect Magnacca FOR ISSUER FOR WITH 1G Elect Messman FOR ISSUER FOR WITH 1H Elect Plaskett FOR ISSUER FOR WITH 1I Elect Woodbury FOR ISSUER FOR WITH 2 Ratify appointment of PWC FOR ISSUER FOR WITH 3 Adopt Omnibus incentive plan FOR ISSUER FOR WITH 4 Non-binding, Advisory Vote approve Executive Compensation FOR ISSUER FOR WITH Sanderson Farms Inc Ticker Symbol: SAFM CUSIP Record Date: 12/20/2012 Meeting Date: 02/14/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Banks, Cooley, Khayat, Mooney, Pittman FOR ALL ISSUER FOR ALL WITH 2 Ratify selection of Ernst & Young LLP as ind reg public acctg firm for FY 2013 FOR ISSUER FOR WITH Scholastic Corp Ticker Symbol: SCHL CUSIP Record Date: 07/27/2012 Meeting Date: 09/19/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Barge, Caponnetto, McDonald FOR ALL ISSUER FOR ALL WITH South Jersey Industries Inc Ticker Symbol: SJI CUSIP Record Date: 02/19/2013 Meeting Date: 04/19/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Barpoulis FOR ISSUER FOR WITH 1b Elect Bracken FOR ISSUER FOR WITH 1c Elect Campbell FOR ISSUER FOR WITH 1d Elect Hartnett-Devlin FOR ISSUER FOR WITH 1e Elect Fortkiewicz FOR ISSUER FOR WITH 1f Elect Graham FOR ISSUER FOR WITH 1g Elect Higgins FOR ISSUER FOR WITH 1h Elect Holzer FOR ISSUER FOR WITH 1i Elect Petrowski FOR ISSUER FOR WITH 1j Elect Sims FOR ISSUER FOR WITH 2 Approve nonbinding advisory vote on executive compensation FOR ISSUER FOR WITH 3 Ratify appointment of Deloitte & Touche LLP as independent registered public accounting firm for 2013 FOR ISSUER FOR WITH Synnex Corp Ticker Symbol: SNX CUSIP 87162W100 Record Date: 02/07/2013 Meeting Date: 03/19/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Steffensen, Murai, Breidenbach, Lee, Miau, Polk, Quesnel, Wurster, Zitzner, Zulberti FOR ALL ISSUER FOR ALL WITH 2 Approve exec compensation AGAINST ISSUER FOR AGAINST 3 Approve 2013 stock incentive plan FOR ISSUER FOR WITH 4 Ratify KPMG LLP as ind reg public acctant FOR ISSUER FOR WITH Steris Corporation Ticker Symbol: STE CUSIP Record Date: 05/29/2012 Meeting Date: 07/26/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Breeden, Feldmann, Kosecoff, Lewis, McMullen, Rosebrough Jr, Sohi, Wareham, Wilson, Wood FOR ALL ISSUER FOR ALL WITH 2 To approve compensation of named executive officers FOR ISSUER FOR WITH 3 To ratify appointment of Ernst & Young LLP as company's independent registered public accounting firm for fiscal year ending March 31, 2013 FOR ISSUER FOR WITH Synaptics Inc Ticker Symbol: SYNA CUSIP 87157D109 Record Date: 08/31/2012 Meeting Date: 10/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Buchanan, Geeslin, Whims FOR ALL ISSUER FOR ALL WITH 2 Proposal to provide non-binding advisory vote on compensation of co's exec officers for FY 2012 AGAINST ISSUER FOR AGAINST 3 Proposal to ratify appt of KPMG LLP, independent reg public acctg firm as auditor for FY 2013 FOR ISSUER FOR WITH TTM Technologies Inc Ticker Symbol: TTMI CUSIP 87305R109 Record Date: 02/22/2013 Meeting Date: 04/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Bass, Edman, Tang Chung Yen, Zakheim FOR ALL ISSUER FOR ALL WITH 2 Ratify Pricewaterhousecoopers LLC as ind reg public acct firm for 2013 FOR ISSUER FOR WITH Unifirst Corporation Ticker Symbol: UNF CUSIP Record Date: 11/12/2012 Meeting Date: 01/08/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Cohen, Croatti FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of Ernst & Young LLP as ind reg public acct firm for FY 2013 FOR ISSUER FOR WITH United Stationers Inc Ticker Symbol: USTR CUSIP Record Date: 03/18/2013 Meeting Date: 05/15/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Haley, Riley, Schmelkin, Zoglin FOR ALL ISSUER FOR ALL WITH 2 Ratify selection of Ernst & Young llp as the ind reg public accounting firm for 2013 FOR ISSUER FOR WITH 3 Approval of advisory vote on exec compensation. FOR ISSUER FOR WITH USEC Inc Ticker Symbol: USU CUSIP 90333E108 Record Date: 04/29/2013 Meeting Date: 06/27/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Mellor, Scornelius, Doyle, Madia, Skowronski, Smith, Welch FOR ISSUER FOR WITH 2 Approve Executive Compensation FOR ISSUER FOR WITH 3 Reverse Stock Split and Authorized Share Reduction FOR ISSUER FOR WITH 4 Ratify appointment of PWC FOR ISSUER FOR WITH 5 Stockholder Proposalregarding Executive Compensation AGAINST STOCKHOLDER AGAINST WITH Vishay Intertechnology Inc Ticker Symbol: VSH CUSIP Record Date: 03/28/2013 Meeting Date: 05/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Vote for Nominees: Paul, Maier, Talbert, Wertheimer FOR ISSUER FOR WITH 2 Ratify Appt of Ernst & Young as Independent Registered Public Accountant FOR ISSUER FOR WITH 3 Approve 2007 Stock incentive program AGAINST ISSUER FOR AGAINST Horsehead Holdings Ticker Symbol: ZINC CUSIP Record Date: 03/21/2013 Meeting Date: 05/09/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Hensler and Schreiber Jr. FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of Grant Thornton llp as ind reg accounting firm FOR ISSUER FOR WITH 3 Advisory vote on executive compensation FOR ISSUER FOR WITH QRVLX ADT Corp Ticker Symbol: ADT CUSIP 00101J106 Record Date: 01/16/2013 Meeting Date: 03/14/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Colligan, Donahue, Dutkowsky, Gordon, Gursahaney, Heller, Hyle, Meister, Paliwal FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of Deloitte & Touche LLP as ind reg public acctg firm for FY 2013 FOR ISSUER FOR WITH 3 Approve named exec officer comp FOR ISSUER FOR WITH 4 Recommend frequency of named exec officer compensation 1YR ISSUER 1YR WITH American Electric Power Company Inc Ticker Symbol: AEP CUSIP Record Date: 02/25/2013 Meeting Date: 04/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Atkins FOR ISSUER FOR WITH 1b Elect Anderson FOR ISSUER FOR WITH 1c Elect Crosby FOR ISSUER FOR WITH 1d Elect Goodspeed FOR ISSUER FOR WITH 1e Elect Hoaglin FOR ISSUER FOR WITH 1f Elect Lin FOR ISSUER FOR WITH 1g Elect Morris FOR ISSUER FOR WITH 1h Elect Notebaert FOR ISSUER FOR WITH 1i Elect Nowell FOR ISSUER FOR WITH 1j Elect Rasmussen FOR ISSUER FOR WITH 1k Elect Richard FOR ISSUER FOR WITH 1l Elect Sandor FOR ISSUER FOR WITH 1m Elect Tucker FOR ISSUER FOR WITH 1n Elect Turner FOR ISSUER FOR WITH 2 Ratify appointment of Deloitte & Touche LLP as independent registered public accounting firm for FY 2013 FOR ISSUER FOR WITH 3 Approve executive compensation FOR ISSUER FOR WITH 4 Shareholder proposal for lobbying disclosure report AGAINST SHAREHOLDER AGAINST WITH The Bank of New York Mellon Corporation Ticker Symbol: BK CUSIP Record Date: 02/11/2013 Meeting Date: 04/09/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Bruch AGAINST ISSUER FOR AGAINST 1b Elect Donofrio FOR ISSUER FOR WITH 1c Elect Hassell FOR ISSUER FOR WITH 1d Elect Kelly AGAINST ISSUER FOR AGAINST 1e Elect Kogan AGAINST ISSUER FOR AGAINST 1f Elect Kowalski AGAINST ISSUER FOR AGAINST 1g Elect Luke FOR ISSUER FOR WITH 1h Elect Nordenberg FOR ISSUER FOR WITH 1i Elect Rein FOR ISSUER FOR WITH 1j Elect Richardson FOR ISSUER FOR WITH 1k Elect Scott AGAINST ISSUER FOR AGAINST 1l Elect Von Schack AGAINST ISSUER FOR AGAINST 2 Advisory resolution to approve exec comp AGAINST ISSUER FOR AGAINST 3 Ratify KPMG LLP as ind auditor for 2013 FOR ISSUER FOR WITH Berkshire Hathaway Inc Ticker Symbol: BRK.A CUSIP Record Date: 03/06/2013 Meeting Date: 05/04/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Buffett, Munger, Buffett, Burke, Decker, Gates, Gottesman, Guyman, Deough, Murphy, Olson, Scott, Witmer FOR ISSUER FOR WITH 2 Shareholder proposal regarding greenhouse gas and other air emissions AGAINST SHAREHOLDER AGAINST WITH Clorox Co Ticker Symbol: CLX CUSIP Record Date: 09/18/2012 Meeting Date: 11/14/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Boggan FOR ISSUER FOR WITH 1b Elect Carmona FOR ISSUER FOR WITH 1c Elect Friedman FOR ISSUER FOR WITH 1d Elect Harad FOR ISSUER FOR WITH 1e Elect Knauss FOR ISSUER FOR WITH 1f Elect Matschullat FOR ISSUER FOR WITH 1g Elect Mueller FOR ISSUER FOR WITH 1h Elect Thomas-Graham FOR ISSUER FOR WITH 1i Elect Ticknor FOR ISSUER FOR WITH 2 Vote on exec compensation AGAINST ISSUER FOR AGAINST 3 Ratify ind reg public acctg firm FOR ISSUER FOR WITH 4 Approve amended and restated 2005 stock incentive plan FOR ISSUER FOR WITH Covidien PLC Ticker Symbol: COV CUSIP G2554F113 Record Date: 01/10/2013 Meeting Date: 03/20/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Almeida FOR ISSUER FOR WITH 1b Elect Amundson FOR ISSUER FOR WITH 1c Elect Arnold FOR ISSUER FOR WITH 1d Elect Brust FOR ISSUER FOR WITH 1e Elect Connors FOR ISSUER FOR WITH 1f Elect Coughlin FOR ISSUER FOR WITH 1g Elect Hogan FOR ISSUER FOR WITH 1h Elect Madaus FOR ISSUER FOR WITH 1i Elect Reilly FOR ISSUER FOR WITH 1j Elect Zaccagnino FOR ISSUER FOR WITH 2 Appoint independent auditors and authorize audit comm to set auditors' remuneration FOR ISSUER FOR WITH 3 Advisory vote on exec comp AGAINST ISSUER FOR AGAINST 4 Approve amended and restated Covidien Stock and Incentive Plan AGAINST ISSUER FOR AGAINST 5 Authorize co and/or subsidiary to make market purchases of co Shares FOR ISSUER FOR WITH 6 Authorize price range at which co can reissue shares it holds as treasury shares FOR ISSUER FOR WITH 7 Amend articles of association to expand authority to execute instruments of transfer FOR ISSUER FOR WITH 8 Advisory vote on creation of Mallinckrodt distributable reserves FOR ISSUER FOR WITH Cisco Systems Inc Ticker Symbol: CSCO CUSIP 17275R102 Record Date: 09/17/2012 Meeting Date: 11/15/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Bartz FOR ISSUER FOR WITH 1b Elect Benioff FOR ISSUER FOR WITH 1c Elect Burns FOR ISSUER FOR WITH 1d Elect Capellas FOR ISSUER FOR WITH 1e Elect Carter FOR ISSUER FOR WITH 1f Elect Chambers FOR ISSUER FOR WITH 1g Elect Halla FOR ISSUER FOR WITH 1h Elect Hennessy FOR ISSUER FOR WITH 1i Elect Johnson FOR ISSUER FOR WITH 1j Elect Kovacevich FOR ISSUER FOR WITH 1k Elect McGeary FOR ISSUER FOR WITH 1l Elect Sarin FOR ISSUER FOR WITH 1m Elect West FOR ISSUER FOR WITH 2 Approve amendment and restatement of exec incentive plan FOR ISSUER FOR WITH 3 Approve on an advisory basis exec comp FOR ISSUER FOR WITH 4 Ratify PricewaterhouseCoopers LLP as ind reg public acctg firm for fiscal 2013 FOR ISSUER FOR WITH 5 Approve Board adoption of policy to have independent Board chairman whenever possible AGAINST SHAREHOLDER AGAINST WITH 6 Approve to request mgmt prepare a report on "conflict minerals" in supply chain AGAINST SHAREHOLDER AGAINST WITH Dell Inc Ticker Symbol: Dell CUSIP 24702R101 Record Date: 05/18/2012 Meeting Date: 07/13/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Breyer FOR ISSUER FOR WITH 1B Elect Carty FOR ISSUER FOR WITH 1C Elect Clark FOR ISSUER FOR WITH 1D Elect Conigliaro FOR ISSUER FOR WITH 1E Elect Dell FOR ISSUER FOR WITH 1F Elect Duberstein FOR ISSUER FOR WITH 1G Elect Gray III FOR ISSUER FOR WITH 1H Elect Kleisterlee FOR ISSUER FOR WITH 1I Elect Luft FOR ISSUER FOR WITH 1J Elect Mandl FOR ISSUER FOR WITH 1K Elect Narayen FOR ISSUER FOR WITH 1L Elect Perot Jr FOR ISSUER FOR WITH 2 Ratification of selection of PricewaterhouseCoopers LLP as Dell's independent auditor for fiscal 2013 FOR ISSUER FOR WITH 3 Approval of Dell's compensation of its named executive officers as disclosed in the proxy statement. FOR ISSUER FOR WITH 4 Approval of the Dell Inc 2012 Long Term incentive plan FOR ISSUER FOR WITH Fortune Brands Home & Security Inc Ticker Symbol: FBHS CUSIP 34964C106 Record Date: 02/28/2013 Meeting Date: 04/29/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Goldstein FOR ISSUER FOR WITH 1b Elect Klein FOR ISSUER FOR WITH 2 Ratify PricewaterhouseCoopers LLP as independent registered public accounting firm for 2013 FOR ISSUER FOR WITH 3 Approve executive officer compensation FOR ISSUER FOR WITH 4 Approve Fortune Brands Home & Security, Inc 2013 long-term incentive plan FOR ISSUER FOR WITH 5 Approve Fortune Brands Home & Security, Inc Annual executive compensation plan FOR ISSUER FOR WITH General Dynamics Corp Ticker Symbol: GD CUSIP Record Date: 03/07/2013 Meeting Date: 05/01/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Barra FOR ISSUER FOR WITH 1b Elect Chabraja AGAINST ISSUER FOR AGAINST 1c Elect Crown AGAINST ISSUER FOR AGAINST 1d Elect Fricks AGAINST ISSUER FOR AGAINST 1e Elect Kaminski AGAINST ISSUER FOR AGAINST 1f Elect Keane FOR ISSUER FOR WITH 1g Elect Lyles FOR ISSUER FOR WITH 1h Elect Novakovic FOR ISSUER FOR WITH 1i Elect Osborn AGAINST ISSUER FOR AGAINST 1j Elect Walmsley FOR ISSUER FOR WITH 2 Select ind auditors FOR ISSUER FOR WITH 3 Advisory vote to approve exec comp AGAINST ISSUER FOR AGAINST 4 Shareholder proposal with regard to lobbying disclosure AGAINST SHAREHOLDER AGAINST WITH 5 Shareholder proposal with regard to human rights policy AGAINST SHAREHOLDER AGAINST WITH Corning Incorporated Ticker Symbol: GLW CUSIP Record Date: 02/25/2013 Meeting Date: 04/25/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Brown AGAINST ISSUER FOR AGAINST 1b Elect Burns FOR ISSUER FOR WITH 1c Elect Canning FOR ISSUER FOR WITH 1d Elect Clark AGAINST ISSUER FOR AGAINST 1e Elect Cummings FOR ISSUER FOR WITH 1f Elect Flaws FOR ISSUER FOR WITH 1g Elect Landgraf FOR ISSUER FOR WITH 1h Elect Martin FOR ISSUER FOR WITH 1i Elect Rieman AGAINST ISSUER FOR AGAINST 1j Elect Tookes FOR ISSUER FOR WITH 1k Elect Weeks FOR ISSUER FOR WITH 1l Elect Wrighton FOR ISSUER FOR WITH 2 Advisory vote to approve exec compensation AGAINST ISSUER FOR AGAINST 3 Ratify appointment of Pricewaterhousecoopers LLP as ind reg public acctg firm FOR ISSUER FOR WITH International Business Machines Corporation Ticker Symbol: IBM CUSIP Record Date: 03/01/2013 Meeting Date: 04/30/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Belda FOR ISSUER FOR WITH 1b Elect Brody FOR ISSUER FOR WITH 1c Elect Chenault FOR ISSUER FOR WITH 1d Elect Eskew FOR ISSUER FOR WITH 1e Elect Farr FOR ISSUER FOR WITH 1f Elect Jackson FOR ISSUER FOR WITH 1g Elect Liveris FOR ISSUER FOR WITH 1h Elect McNerney FOR ISSUER FOR WITH 1i Elect Owens FOR ISSUER FOR WITH 1j Elect Rometty FOR ISSUER FOR WITH 1k Elect Spero FOR ISSUER FOR WITH 1l Elect Taurel FOR ISSUER FOR WITH 1m Elect Zambrano FOR ISSUER FOR WITH 2 Ratify appointment of public accounting firm FOR ISSUER FOR WITH 3 Vote on executive compensation FOR ISSUER FOR WITH 4 Stockholder proposal for disclosure of lobbying policies AGAINST STOCKHOLDER AGAINST WITH 5 Stockholder proposal on the right to act by written consent AGAINST STOCKHOLDER AGAINST WITH 6 Stockholder proposal on independent board chair AGAINST STOCKHOLDER AGAINST WITH 7 Stockholder proposal for executives to retain significant stock position AGAINST STOCKHOLDER AGAINST WITH Intel Corp Ticker Symbol: INTC CUSIP Record Date: 03/18/2013 Meeting Date: 05/16/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Barshefsky FOR ISSUER FOR WITH 1B Elect Bryant FOR ISSUER FOR WITH 1C Elect Decker FOR ISSUER FOR WITH 1D Elect Donahoe AGAINST ISSUER FOR AGAINST 1E Elect Hundt FOR ISSUER FOR WITH 1F Elect Plummer FOR ISSUER FOR WITH 1G Elect Pottruck AGAINST ISSUER FOR AGAINST 1H Elect Yeary FOR ISSUER FOR WITH 1I Elect Yoffie AGAINST ISSUER FOR AGAINST 2 Ratify selectin of E&Y as independent public accountant for current year FOR ISSUER FOR WITH 3 Vote to approve Executive Compensation AGAINST ISSUER FOR AGAINST 4 Approve 2006 Equity Incentive Plan FOR ISSUER FOR WITH 5 Stockholder proposal titled Executives to retain significant stock AGAINST ISSUER AGAINST WITH Ingersoll-Rand PLC Ticker Symbol: IR CUSIP G47791101 Record Date: 04/08/2013 Meeting Date: 06/06/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Berzin FOR ISSUER FOR WITH 1b Elect Bruton FOR ISSUER FOR WITH 1c Elect Cohon FOR ISSUER FOR WITH 1d Elect Forsee FOR ISSUER FOR WITH 1e Elect Hagenlocker FOR ISSUER FOR WITH 1f Elect Horner FOR ISSUER FOR WITH 1g Elect Lamach FOR ISSUER FOR WITH 1h Elect Martin FOR ISSUER FOR WITH 1i Elect Peltz FOR ISSUER FOR WITH 1j Elect Surma FOR ISSUER FOR WITH 1k Elect Swift FOR ISSUER FOR WITH 1l Elect White FOR ISSUER FOR WITH 2 Approve compensation of executive officers FOR ISSUER FOR WITH 3 Approve appointment of independent auditors / authorize Audit Committee of BoD to set auditors' remuneration FOR ISSUER FOR WITH 4 Approve Incentive Stock Plan of 2013 FOR ISSUER FOR WITH 5 Amend Articles of Association giving BoD authority to declare non-cash dividends FOR ISSUER FOR WITH 6 Approve capital reduction and creation of distributable reserves FOR ISSUER FOR WITH 7 Amend Articles of Association to expand authority to execute instruments of transfer FOR ISSUER FOR WITH 8 Amend Articles of Association to provide for escheatment in accordance with US laws FOR ISSUER FOR WITH Johnson & Johnson Ticker Symbol: JNJ CUSIP Record Date: 02/26/2013 Meeting Date: 04/25/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Coleman FOR ISSUER FOR WITH 1b Elect Cullen FOR ISSUER FOR WITH 1c Elect Davis FOR ISSUER FOR WITH 1d Elect Gorsky FOR ISSUER FOR WITH 1e Elect Johns FOR ISSUER FOR WITH 1f Elect Lindquist FOR ISSUER FOR WITH 1g Elect Mulcahy FOR ISSUER FOR WITH 1h Elect Mullin FOR ISSUER FOR WITH 1i Elect Perez FOR ISSUER FOR WITH 1j Elect Prince FOR ISSUER FOR WITH 1k Elect Washington FOR ISSUER FOR WITH 1l Elect Williams FOR ISSUER FOR WITH 2 Advisory vote to approve named executive officer compensation FOR ISSUER FOR WITH 3 Ratify appointment of PricewaterhouseCoopers LLP as ind reg public acctg firm for 2013 FOR ISSUER FOR WITH 4 Shareholder proposal executives to retain significant stock position AGAINST SHAREHOLDER AGAINST WITH 5 Shareholder proposal on political contributions AGAINST SHAREHOLDER AGAINST WITH 6 Shareholder proposal on independent board chairman AGAINST SHAREHOLDER AGAINST WITH Kraft Foods Group Inc Ticker Symbol: KRFT CUSIP 50076Q106 Record Date: 03/15/2013 Meeting Date: 05/22/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Bru FOR ISSUER FOR WITH 1b Elect Jackson FOR ISSUER FOR WITH 1c Elect Smith FOR ISSUER FOR WITH 2 Vote to approve exec comp FOR ISSUER FOR WITH 3 Vote on frequency of exec comp vote 1YR ISSUER 1YR WITH 4 Approval of material terms for performance-based awards under 2012 performance incentive plan FOR ISSUER FOR WITH 5 Ratify selection of PricewaterhouseCoopers LLP as ind auditors for FY ending 12/28/13 FOR ISSUER FOR WITH 6 Shareholder proposal: label gentically engineered products AGAINST SHAREHOLDER AGAINST WITH Leucadia National Corporation Ticker Symbol: LUK CUSIP Record Date: 01/28/2013 Meeting Date: 02/28/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Approve issuance of common shares, $1.00 par value per share, to stockholders of Jefferies Group to be issued as the merger consideration in connection with 2nd merger as contemplated by agreement and plan of merger, dated 11/11/12 FOR ISSUER FOR WITH 2 Approve amendment to transfer restrictions already contained in cert of incorp to prevent any person from becoming a 5% shareholder or being treated as owning more than 5% of common shares FOR ISSUER FOR WITH 3 Approve compensation that may be paid or become payable to named exec officers based on or otherwise related to proposed FOR ISSUER FOR WITH 4 Adjourn Leucadia special meeting, if necessary, to solicit addtl proxies if insufficient votes at time of special meeting FOR ISSUER FOR WITH McDonald's Corp Ticker Symbol: MCD CUSIP Record Date: 03/25/2013 Meeting Date: 05/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Walter E. Massey FOR ISSUER FOR WITH 1B Elect John W. Rogers, Jr. FOR ISSUER FOR WITH 1C Elect Roger W. Stone FOR ISSUER FOR WITH 1D Elect Miles D. White FOR ISSUER FOR WITH 2 Approve executive compensation FOR ISSUER FOR WITH 3 Approve Ernst & Young as independent auditor FOR ISSUER FOR WITH 4 Shareholder proposal requesting annual report on executive compensation AGAINST SHAREHOLDER AGAINST WITH 5 Shareholder proposal requesting executive stock retention policy AGAINST SHAREHOLDER AGAINST WITH 6 Shareholder proposal requesting human rights report AGAINST SHAREHOLDER AGAINST WITH 7 Shareholder proposal requesting a nutrition report AGAINST SHAREHOLDER AGAINST WITH Mondelez Intl Ticker Symbol: MDLZ CUSIP Record Date: 03/15/2013 Meeting Date: 05/21/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Bollenback FOR ISSUER FOR WITH 1B Elect Booth FOR ISSUER FOR WITH 1C Elect Juliber FOR ISSUER FOR WITH 1D Elect Ketchum FOR ISSUER FOR WITH 1E Elect Mesquita FOR ISSUER FOR WITH 1F Elect Reynolds FOR ISSUER FOR WITH 1G Elect Rosenfeld FOR ISSUER FOR WITH 1H Elect Siewert FOR ISSUER FOR WITH 1I Elect Simmons FOR ISSUER FOR WITH 1J Elect Tata FOR ISSUER FOR WITH 1K Elect Boxmeer FOR ISSUER FOR WITH 2 Approve Executive Compensation FOR ISSUER FOR WITH 3 Ratify PWC as independent auditors for 2013 FOR ISSUER FOR WITH 4 Report on extended producer responsibility AGAINST SHAREHOLDER AGAINST WITH 5 Report on Gender Equality in the company's supply chain AGAINST SHAREHOLDER AGAINST WITH Nokia Corporation Ticker Symbol: NOK CUSIP Record Date: 02/25/2013 Meeting Date: 05/07/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 10 Resolution on remuneration of members of BoD FOR ISSUER FOR WITH 11 Resolution on number of members of BoD FOR ISSUER FOR WITH 12 Elect Brown, Doherty, Elop, Kagermann, Karvinen, Lund, Mickos, Nelson, Siilasmaa, Stadigh FOR ALL ISSUER FOR ALL WITH 13 Resolution on remuneration of auditor FOR ISSUER FOR WITH 14 Election of auditor FOR ISSUER FOR WITH 15 Authorize BoD to resolve to repurchase shares FOR ISSUER FOR WITH 16 Authorize BoD to resolve on issuance of shares and special rights entitling to shares FOR ISSUER FOR WITH 7 Adopt annual accounts FOR ISSUER FOR WITH 8 Resolution on the use of the profit shown on the balance sheet and payment of dividend FOR ISSUER FOR WITH 9 Resolution on discharge of members of BoD and President from liability FOR ISSUER FOR WITH Netapp Inc Ticker Symbol: NTAP CUSIP 64110D104 Record Date: 07/11/2012 Meeting Date: 08/31/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Warmenhoven, Moore, Georgens, Allen, Earhart, Held, Nevens, Shaheen, Wall, Wallace FOR ALL ISSUER FOR ALL WITH 2 Approve amendment to 1999 stock option plan to increase share reserve by addtl 7,350,000 shares of common stock AGAINST ISSUER FOR AGAINST 3 Approve amendment to employee stock purchase plan to increase share reserve by addtl 5,000,000 shares of common FOR ISSUER FOR WITH 4 Approve advisory vote on named exec officer compensation AGAINST ISSUER FOR AGAINST 5 Ratify appt of Deloitte & Touche LLP as ind auditors for FY ending April 26, 2013 FOR ISSUER FOR WITH 6 Consider stockholder proposal regarding adoption of simple majority voting standard for stockholder matters FOR STOCKHOLDER N/A N/A News Coporation Ticker Symbol: NWSA CUSIP 65248E104 Record Date: 04/19/2013 Meeting Date: 06/11/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Clarifying ability to make distributions in comparable securities FOR ISSUER FOR WITH 2 Allow us to make certain distributions on Subsidiary-owned shares and create additional subsidiary owned shares FOR ISSUER FOR WITH Oracle Corp Ticker Symbol: ORCL CUSIP 68389X105 Record Date: 09/10/2012 Meeting Date: 11/07/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Berg, Bingham, Boskin, Catz, Chizen, Conrades, Ellison, Garcia-Molina, Henley, Hurd, Lucas, Seligman FOR ALL ISSUER FOR ALL WITH 2 Advisory vote to approve exec comp AGAINST ISSUER FOR AGAINST 3 Approval of increase in shares under the directors' stock plan FOR ISSUER FOR WITH 4 Ratify selection of Ernst & Young as ind reg public acctg firm for FY 2013 FOR ISSUER FOR WITH 5 Stockholder proposal regarding multiple performance metrics AGAINST SHAREHOLDER AGAINST WITH 6 Stockholder proposal regarding independent board chairman AGAINST SHAREHOLDER AGAINST WITH 7 Stockholder proposal regarding equity retention policy AGAINST SHAREHOLDER AGAINST WITH 8 Stockholder proposal regarding equity acceleration upon a change in control of Oracle AGAINST SHAREHOLDER AGAINST WITH Procter & Gamble Co Ticker Symbol: P&G CUSIP Record Date: 08/10/2012 Meeting Date: 10/09/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Braly FOR ISSUER FOR WITH 1b Elect Chenault FOR ISSUER FOR WITH 1c Elect Cook FOR ISSUER FOR WITH 1d Elect Desmond-Hellmann FOR ISSUER FOR WITH 1e Elect McDonald FOR ISSUER FOR WITH 1f Elect McNerney FOR ISSUER FOR WITH 1g Elect Rodgers FOR ISSUER FOR WITH 1h Elect Whitman FOR ISSUER FOR WITH 1i Elect Wilderotter FOR ISSUER FOR WITH 1j Elect Woertz FOR ISSUER FOR WITH 1k Elect Zedillo FOR ISSUER FOR WITH 2 Ratify appt of independent reg public acctg firm FOR ISSUER FOR WITH 3 Advisory vote on exec comp FOR ISSUER FOR WITH 4 Shareholder proposal say on political contribution AGAINST SHAREHOLDER AGAINST WITH 5 Shareholder proposal producer responsibility for packaging AGAINST SHAREHOLDER AGAINST WITH 6 Shareholder proposal Adopt simple majority vote AGAINST SHAREHOLDER AGAINST WITH Pfizer Inc. Ticker Symbol: PFE CUSIP Record Date: 02/27/2013 Meeting Date: 04/25/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Ausiello FOR ISSUER FOR WITH 1b Elect Burns FOR ISSUER FOR WITH 1c Elect Cornwell FOR ISSUER FOR WITH 1d Elect Fergusson FOR ISSUER FOR WITH 1e Elect Gray FOR ISSUER FOR WITH 1f Elect Hobbs FOR ISSUER FOR WITH 1g Elect Horner FOR ISSUER FOR WITH 1h Elect Kilts FOR ISSUER FOR WITH 1i Elect Lorch FOR ISSUER FOR WITH 1j Elect Johnson FOR ISSUER FOR WITH 1k Elect Read FOR ISSUER FOR WITH 1l Elect Sanger FOR ISSUER FOR WITH 1m Elect Tessier-Lavigne FOR ISSUER FOR WITH 2 Ratify selection of KPMG LLP as independent registered public accounting firm for 2013 FOR ISSUER FOR WITH 3 Advisory approval of executive compensation FOR ISSUER FOR WITH 4 Shareholder proposal regarding executive equity retention AGAINST SHAREHOLDER AGAINST WITH 5 Shareholder proposal regarding action by written consent AGAINST SHAREHOLDER AGAINST WITH State Street Corporation Ticker Symbol: STT CUSIP Record Date: 03/15/2013 Meeting Date: 05/15/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Burnes FOR ISSUER FOR WITH 1B Elect Coym FOR ISSUER FOR WITH 1C Elect De Saint-Aignan FOR ISSUER FOR WITH 1D Elect Fawcett FOR ISSUER FOR WITH 1E Elect Hill FOR ISSUER FOR WITH 1F Eelect Hooley FOR ISSUER FOR WITH 1G Elect Kaplan FOR ISSUER FOR WITH 1H Elect Sergel FOR ISSUER FOR WITH 1I Elect Skates FOR ISSUER FOR WITH 1J Elect Summe FOR ISSUER FOR WITH 1K Elect Wilson FOR ISSUER FOR WITH 2 Approve advisory proposal on executive comp FOR ISSUER FOR WITH 3 Ratify selection of Ernst & Young as state street's ind reg public accounting firm for year ending Dec 31, 2013 FOR ISSUER FOR WITH Constellation Brands Inc Ticker Symbol: STZ CUSIP 21036P108 Record Date: 05/29/2012 Meeting Date: 07/27/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Fromberg, Hauswald, Smith FOR ALL ISSUER FOR ALL WITH 2 Ratify selection of KPMG LLP as company's independent registered public accounting firm for fiscal year ending Feb 28, 2013 FOR ISSUER FOR WITH 3 Approve compensation of company's named executive officers as disclosed in the proxy statement FOR ISSUER FOR WITH 4 Approve amendment and restatement of the company's annual management incentive plan FOR ISSUER FOR WITH 5 Approve the amendment and restatement of the company's long term stock incentive plan FOR ISSUER FOR WITH 6 Equal shareholder voting AGAINST SHAREHOLDER AGAINST WITH 7 Multiple performance metrics AGAINST SHAREHOLDER AGAINST WITH Symantec Corp Ticker Symbol: SYM CUSIP Record Date: 08/24/2012 Meeting Date: 10/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Bennett FOR ISSUER FOR WITH 1b Elect Brown FOR ISSUER FOR WITH 1c Elect Dangeard FOR ISSUER FOR WITH 1d Elect Gillett FOR ISSUER FOR WITH 1e Elect Laybourne FOR ISSUER FOR WITH 1f Elect Mahoney FOR ISSUER FOR WITH 1g Elect Miller FOR ISSUER FOR WITH 1h Elect SchulmanUnr FOR ISSUER FOR WITH 1i Elect Unruh FOR ISSUER FOR WITH 2 Ratify appointment of KPMG LLP as ind reg public acctg firm for FY 2013 FOR ISSUER FOR WITH 3 Advisory vote to approve executive compensation AGAINST ISSUER FOR AGAINST 4 Stockholder proposal regarding execs to retain significant stock AGAINST STOCKHOLDER AGAINST WITH AT&T Inc Ticker Symbol: T CUSIP 00206R102 Record Date: 02/27/2013 Meeting Date: 04/26/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Stephenson FOR ISSUER FOR WITH 1b Elect Amelio FOR ISSUER FOR WITH 1c Elect Anderson FOR ISSUER FOR WITH 1d Elect Blanchard FOR ISSUER FOR WITH 1e Elect Pardo FOR ISSUER FOR WITH 1f Elect Ford FOR ISSUER FOR WITH 1g Elect Kelly FOR ISSUER FOR WITH 1h Elect Madonna FOR ISSUER FOR WITH 1i Elect McCallister FOR ISSUER FOR WITH 1j Elect McCoy FOR ISSUER FOR WITH 1k Elect Roche FOR ISSUER FOR WITH 1l Elect Rose FOR ISSUER FOR WITH 1m Elect Tyson FOR ISSUER FOR WITH 2 Ratify appointment of independent auditors FOR ISSUER FOR WITH 3 Advisory approval of executive compensation AGAINST ISSUER FOR AGAINST 4 Approve Stock Purchase and Deferral Plan FOR ISSUER FOR WTH 5 Political contributions report AGAINST STOCKHOLDER AGAINST WITH 6 Lead batteries report AGAINST STOCKHOLDER AGAINST WITH 7 Compensation packages AGAINST STOCKHOLDER AGAINST WITH 8 Independent board chairman AGAINST STOCKHOLDER AGAINST WITH Thompson Reuters Corp Ticker Symbol: TRI CUSIP Record Date: 03/22/2013 Meeting Date: 05/08/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1-01 Elect Thompson FOR ISSUER FOR WITH 1-02 Elect Smith FOR ISSUER FOR WITH 1-03 Elect Banga AGAINST ISSUER FOR AGAINST 1-04 Elect Binet AGAINST ISSUER FOR AGAINST 1-05 Elect Cirillo AGAINST ISSUER FOR AGAINST 1-06 Elect Denning AGAINST ISSUER FOR AGAINST 1-07 Elect Fitt FOR ISSUER FOR WITH 1-08 Elect Maughan FOR ISSUER FOR WITH 1-09 Elect Olisa FOR ISSUER FOR WITH 1-10 Elect Opperman FOR ISSUER FOR WITH 1-11 Elect Thompson FOR ISSUER FOR WITH 1-12 Elect Thomson FOR ISSUER FOR WITH 1-13 Elect Schimmelmann FOR ISSUER FOR WITH 2 Appoint PWC as Auditor & authorize directors to fix the auditor's remuneration FOR ISSUER FOR WITH 3 Increase Max # of common shares auth for issuance to 7,000,000 FOR ISSUER FOR WITH 4 Accept on advisory basis the approach to executive compensation as described AGAINST ISSUER FOR AGAINST T. Rowe Price Group Inc Ticker Symbol: TROW CUSIP 74144T108 Record Date: 02/21/2013 Meeting Date: 04/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Bernard FOR ISSUER FOR WITH 1b Elect Brady FOR ISSUER FOR WITH 1c Elect Bush FOR ISSUER FOR WITH 1d Elect Hebb FOR ISSUER FOR WITH 1e Elect Hrabowski FOR ISSUER FOR WITH 1f Elect Kennedy FOR ISSUER FOR WITH 1g Elect Maclellan FOR ISSUER FOR WITH 1h Elect Rogers FOR ISSUER FOR WITH 1i Elect Sommer FOR ISSUER FOR WITH 1j Elect Taylor FOR ISSUER FOR WITH 1k Elect Whittemore FOR ISSUER FOR WITH 2 Approve compensation paid to named executive officers FOR ISSUER FOR WITH 3 Ratify appointment of KPMG LLP as independent registered public accounting firm for 2013 FOR ISSUER FOR WITH The Travelers Companies Inc Ticker Symbol: TRV CUSIP 89417E109 Record Date: 03/25/2013 Meeting Date: 05/22/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Beller FOR ISSUER FOR WITH 1b Elect Dasburg FOR ISSUER FOR WITH 1c Elect Dolan FOR ISSUER FOR WITH 1d Elect Duberstein FOR ISSUER FOR WITH 1e Elect Fishman FOR ISSUER FOR WITH 1f Elect Higgins FOR ISSUER FOR WITH 1g Elect Hodgson FOR ISSUER FOR WITH 1h Elect Kane FOR ISSUER FOR WITH 1i Elect Killingsworth FOR ISSUER FOR WITH 1j Elect Shepard FOR ISSUER FOR WITH 1k Elect Thomsen FOR ISSUER FOR WITH 2 Ratify KPMG LLP as ind reg public acctg firm for 2013 FOR ISSUER FOR WITH 3 Non-binding vote to approve executive compensation FOR ISSUER FOR WITH 4 Amend articles of incorporation to provide addtl authority to issue preferred stock FOR ISSUER FOR WITH 5 Shareholder proposal relating to political contributions and expenditures. AGAINST SHAREHOLDER AGAINST WITH Time Warner Inc Ticker Symbol: TWX CUSIP Record Date: 03/25/2013 Meeting Date: 05/23/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Barksdale FOR ISSUER FOR WITH 1B Elect Barr FOR ISSUER FOR WITH 1C Elect Bewkes FOR ISSUER FOR WITH 1D Elect Bollenback FOR ISSUER FOR WITH 1E Elect Clark FOR ISSUER FOR WITH 1F Elect Dopfner FOR ISSUER FOR WITH 1G Elect Einhorn FOR ISSUER FOR WITH 1H Elect Hassan FOR ISSUER FOR WITH 1I Elect Novack FOR ISSUER FOR WITH 1J Elect Wachter FOR ISSUER FOR WITH 1K Elect Wright FOR ISSUER FOR WITH 2 Ratify appointment of independent auditors FOR ISSUER FOR WITH 3 Approve Named Executive Officer Compensation FOR ISSUER FOR WITH 4 Approve 2013 Stock Incentive Plan FOR ISSUER FOR WITH Tyco International LTD Ticker Symbol: TYC CUSIP H89128104 Record Date: 01/07/2013 Meeting Date: 03/06/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Approve annual report, parent co finan stmt of Tyco Internatl and consolidated finan stmt for fy ended 9/28/12 FOR ISSUER FOR WITH 1 Approve distribution of shares of ADT common stock to be made in form of spcl dividend in kind out of qualifying contributed surplus FOR ISSUER FOR WITH 2 Approve dist of Tyco Flow Control common shares to be made in form of spcl dividend in kind out of qualifying contributed surplus FOR ISSUER FOR WITH 2 Discharge BoD from liability for FY ended 9/28/12 FOR ISSUER FOR WITH 3 Elect Breen, Daniels, Drendel, Duperreault, Gupta, Krol, Oliver, O'Neill, Wijnberg, Yost FOR ALL ISSUER FOR ALL WITH 3 Elect Oliver, Drendel FOR ALL ISSUER FOR ALL WITH 4 Approval of payment of ordinary cash dividend out of qualifying contributed surplus in aggregate amt of up to $0.30 per share FOR ISSUER FOR WITH 4a Elect Deloitte AG (Zurich) as statutory auditors FOR ISSUER FOR WITH 4b Ratify appt of Deloitte & Touche LLP as ind reg public acctg firm for purposes of US securities law reporting for YE 9/27/2013 FOR ISSUER FOR WITH 4c Elect PRicewaterhouseCoopers AG (Zurich) as special auditors until next ann gen mtg FOR ISSUER FOR WITH 5 Approval of Tyco Internat'l LTD 2012 stock and incentive plan FOR ISSUER FOR WITH 5a Approve allocation of FY 2012 results FOR ISSUER FOR WITH 5b Approve payment of ordinary cash dividend in amt up to $0.64/share out of capital contr reserve in its statutory accts FOR ISSUER FOR WITH 6 Cast non-binding advisory vote to approve exec comp FOR ISSUER FOR WITH 7 Amend articles of assoc to renew authorized share capital available for new issuance FOR ISSUER FOR WITH 8 Approve reduction of registered share capital FOR ISSUER FOR WITH Unilever PLC Ticker Symbol: UL CUSIP Record Date: 03/25/2013 Meeting Date: 05/15/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Receive Report of Accts for year ended 12/31/2012 FOR ISSUER FOR WITH 10 Re-elect Rifkind FOR ISSUER FOR WITH 11 Re-elect Storm FOR ISSUER FOR WITH 12 Re-elect Treschow FOR ISSUER FOR WITH 13 Re-elect Walsh FOR ISSUER FOR WITH 14 Re-elect Cha FOR ISSUER FOR WITH 15 Re-elect Ma FOR ISSUER FOR WITH 16 Re-elect Rishton FOR ISSUER FOR WITH 17 Reappoint PWC FOR ISSUER FOR WITH 18 Authorize Directors to fix remuneration of the Auditors FOR ISSUER FOR WITH 19 Renew authority to Directors to issue shares FOR ISSUER FOR WITH 2 Approve Directors Remuneration Report for 12/31/2012 FOR ISSUER FOR WITH 20 Renew authority to Directors to disapply pre-emption rights FOR ISSUER FOR WITH 21 Renew authority to the Company to purchase its own shares FOR ISSUER FOR WITH 22 Authorize Political Donations & Expenditure FOR ISSUER FOR WITH 23 Shorten notice period for General Meetings FOR ISSUER FOR WITH 3 Re-elect Polman FOR ISSUER FOR WITH 4 Re-elect Huet FOR ISSUER FOR WITH 5 Re-elect Fresco FOR ISSUER FOR WITH 6 Re-elect Fudge FOR ISSUER FOR WITH 7 Re-elect Golden FOR ISSUER FOR WITH 8 Re-elect Grote FOR ISSUER FOR WITH 9 Re-elect Nyasulu FOR ISSUER FOR WITH Windstream Corp Ticker Symbol: WIN CUSIP 97381W104 Record Date: 03/15/2013 Meeting Date: 05/08/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect director Armitage FOR ISSUER FOR WITH 1B Elect director Beall, III FOR ISSUER FOR WITH 1C Elect director Foster FOR ISSUER FOR WITH 1D Elect director Frantz FOR ISSUER FOR WITH 1E Elect director Hinson FOR ISSUER FOR WITH 1E Elect director Gardner FOR ISSUER FOR WITH 1G Elect director Jones FOR ISSUER FOR WITH 1H Elect director Montgomery FOR ISSUER FOR WITH 1I Elect director Wells FOR ISSUER FOR WITH 2 Vote on advisory resolution on exec compensation FOR ISSUER FOR WITH 3 Ratify appointment of Pricewaterhousecoopers llp as ind reg public accountant for 2013 FOR ISSUER FOR WITH 4 Prohibition on accelerated vesting of restricted stock AGAINST STOCKHOLDER AGAINST WITH 5 Transparancy and accountability in corporate spending on political activities AGAINST STOCKHOLDER AGAINST WITH 6 Simple majority vote right AGAINST STOCKHOLDER AGAINST WITH Wellpoint Inc Ticker Symbol: WLP CUSIP 94973v107 Record Date: 03/15/2013 Meeting Date: 05/15/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Burke FOR ISSUER FOR WITH 1b Elect Schaefer FOR ISSUER FOR WITH 1c Elect Swedish FOR ISSUER FOR WITH 2 Ratify appt of Ernst & Young LLP as ind reg public acctg firm FOR ISSUER FOR WITH 3 Approve compensation of named exec officers AGAINST ISSUER FOR AGAINST 4 Vote on shareholder proposal to require semi-annual reporting on political contributions and expenditures AGAINST SHAREHOLDER AGAINST WITH Waste Management Inc Ticker Symbol: WM CUSIP 94106L109 Record Date: 03/13/2013 Meeting Date: 05/10/2013 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect director Anderson FOR ISSUER FOR WITH 1B Elect director Clark Jr FOR ISSUER FOR WITH 1C Elect director Gross FOR ISSUER FOR WITH 1D Elect Holt FOR ISSUER FOR WITH 1E Elect Pope FOR ISSUER FOR WITH 1F Elect Reum FOR ISSUER FOR WITH 1G Elect Steiner FOR ISSUER FOR WITH 1H Elect Weidemeyer FOR ISSUER FOR WITH 2 Ratify appointment of Ernst & Young llp as the ind reg public accounting firm for 2013 FOR ISSUER FOR WITH 3 Approve executive compensation FOR ISSUER FOR WITH 4 Stockholder Proposalregarding a requirement for senior executives to hold a significant precentage of equity awards until retirement, if properly presented at the meeting AGAINST STOCKHOLDER AGAINST WITH 5 Disclosure of political contributions, if properly presented at meeting AGAINST STOCKHOLDER AGAINST WITH 6 Compensation benchmarking cap, if properly presented at meeting AGAINST STOCKHOLDER AGAINST WITH Yahoo! Inc. Ticker Symbol: Yhoo CUSIP Record Date: 05/17/2012 Meeting Date: 07/12/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Amoroso FOR ISSUER FOR WITH 1a Elect Hayes FOR ISSUER FOR WITH 1b Elect James FOR ISSUER FOR WITH 1b Elect Hayes FOR ISSUER FOR WITH 1c Elect James FOR ISSUER FOR WITH 1c Elect Levchin FOR ISSUER FOR WITH 1d Elect Liguori FOR ISSUER FOR WITH 1d Elect Kenny FOR ISSUER FOR WITH 1e Elect Loeb FOR ISSUER FOR WITH 1e Elect Liguori FOR ISSUER FOR WITH 1f Elect Mayer FOR ISSUER FOR WITH 1f Elect Loeb FOR ISSUER FOR WITH 1g Elect Mcinerney FOR ISSUER FOR WITH 1g Elect McInerney FOR ISSUER FOR WITH 1h Elect Smith FOR ISSUER FOR WITH 1h Elect Webb FOR ISSUER FOR WITH 1i Elect Wilson FOR ISSUER FOR WITH 1i Elect Webb Jr FOR ISSUER FOR WITH 1j Elect Wilson FOR ISSUER FOR WITH 1j Elect Wolf FOR ISSUER FOR WITH 1k Elect Wolf FOR ISSUER FOR WITH 2 Approve executive compensation FOR ISSUER FOR WITH 2 Advisory vote to approve executive compensation FOR ISSUER FOR WITH 3 Ratify appt of independent registered public accting firm FOR ISSUER FOR WITH 3 Amendment to the company's 1995 Stock plan FOR ISSUER FOR WITH 4 Amendment to the company's 1996 Directors' stock plan FOR ISSUER FOR WITH 4 Shareholder proposalregarding social responsibility report AGAINST SHAREHOLDER AGAINST WITH 5 Shareholder proposalregarding political disclosure, accountability, AGAINST SHAREHOLDER AGAINST WITH 5 Ratification of the appointment of Independent Registered Public Accounting Firm FOR ISSUER FOR WITH SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Bragg Capital Trust By (Signature and Title), Steven Scruggs, President /s/ Steven Scruggs By (Signature and Title), Benton Bragg, Treasurer /s/ Benton Bragg Date August 19, 2013
